IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,879-02




MICHAEL WAYNE FLOYD, Relator

v.

NAVARRO COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 28487 IN THE 13TH JUDICIAL DISTRICT COURT
FROM NAVARRO COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 13th Judicial District Court of Navarro County and that the District Clerk of Navarro County
has not complied with Article 11.07, § 7 of the Code of Criminal Procedure. 
             In these circumstances, additional facts are needed. The respondent, the District Clerk, is
ordered to file a response stating whether she mailed or delivered to Relator any answer, motion, or
other pleading filed by the State and any order issued by the trial court. This application for leave
to file a writ of mandamus shall be held in abeyance until the respondent has submitted the
appropriate response. Such response shall be submitted within 30 days of the date of this order.


Filed: December 8, 2010
Do not publish